PER CURIAM.
James P. Fennell timely appeals the summary denial of his motion seeking credit for jail time. Attached to the order denying Fennell’s motion are his sentences which reflect that Fennell was given a certain amount of stipulated jail time credit. However, there is no documentation of the stipulation attached to the circuit court’s order.
Accordingly, we reverse the denial of the motion and remand to the circuit court for attachment of any documents or other evidence contained in the record that support the denial of the motion. Unless the record conclusively shows that appellant is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evidentiary hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute appellant’s allegations. If the court should again deny the appellant’s motion, he has thirty days in which to appeal.
Reversed and remanded.
SCHOONOVER, C.J., and CAMPBELL and THREADGILL, JJ., concur.